Title: To George Washington from Colonel John Patton, 7 April 1777
From: Patton, John
To: Washington, George



May it please your Excellency,
Philada 7th April 1777

Inclosed is as particular a State of my Regiment as I can at present obtain. I have Several parties now on their March for this place from the Country, and am provideing Cloths, Arms &c. for them, in about ten days I Shall have one full Compy ready to March. The Recruiting Service goes on very slowly. My Officers are gone to all parts of the Country where I thought there might be a probabillity of Success. They all complain of the Expence attending that Service, & think the allowance of ten shillings for each man they enlist, and ten shillings ⅌ Week for their Subsistance, too little to defray the Charges that they are Obliged to be at, every thing being so extravagantly dear in all parts of the Country.
The Board of War for this State, have passed a Resolve the 27th March allowing the Recruiting Officers of the twelve Regiments to be raised here, four Dollars for every able bodied man they enlist after that Date, who shall pass muster, in Addition to any former allowance made by Congress or this State, I wou’d beg to know if the Officers of my Regiment are to be allowed in like manner for men that they may enlist. I have the Honor to be—your Excellencys—Most Hble Servt

Jno. Patton Colonel

